Title: Enclosure: Invoice to Robert Cary & Company, 18 July 1771
From: Washington, George
To: Robert Cary & Company

 

[Williamsburg] 18th July 1771

Invoice of Goods to be Shipd by Robt Cary Esqr. and Compy for the use of Geo. Washington—Potomack River—Virginia—viz.
5 M Sadlers Tacks 20 M 3d. Nails 1 Cask 8d. Ditto 1 Ditto 20 Ditto 1 dozn large 4 Sqr. Smiths Files 1 dozn Do flat Do Do 1 dozn Do 3 Sqr. Do Do 1 dozn Do round on one side 1½ dozn small Do fit for Keys & fine w[ardin]g 3 Best Cowpers Axes 3 Do Do Adzes 3 Do Do Howells 2 Do Do Bungborers 2 Do Do Compasses large 6 best Carprs brd Axes la: & well tempd 6 Pipe stock Locks with Bars & Screws at abt 4 or 5/ 2 Strong & Secret Padlocks fit for an Iron Chest—midling large—& to have different Keyes 100 weight best German Steel 3 la: and strong brass Cocks
1½ dozn of the very best Corn Scythes, properly temperd—to be all of the exact same length, & make—to be 3 feet 10 Inchs long in the Cut—to be stout & strong in the back & the blade adjoing to it of good Substance Nibs, Rings, & Wedges to Ditto 2 or 300 weight of Chalk 1 dozn Sieves made of Iron Wire & open enough to let Wheat & Chaff through but to retain the broken ⟨heads⟩ and Straw—not to be largr nor heavier than commn Wheat Riddles—but 2 Inchs deeper in the Rim 2 Tin Lanthorns
2 ps. best Irish Linn @ 4/ 1 ps. Do Do 2/6 2 ps. Do Do 1/3 1 ps. drab col[ore]d Russia drill 7 ps. best German Oznabrigs 6 ps. brown Rolls 6 yds stripd Muslin @ 5/ 1 dozn best Cambrick Handfs with Purple borders rd the edge @ 3/6 3 of the very largest & best Flandrs Bed Ticks with a Bowlster and two Pillows to each not to exceed 40/ a Sett 2 pieces of Scarlet Callimanca at abt 12d. a yard 1 piece of drab colourd broad Cloth at 8/ pr yard ½ a piece of Scarlet brd Cloth @ 9/ p. yd Silk, Twist, & thrd Sufft to make up Do 1 ps. best drab col[ore]d Duffield 6/4 @ 3/ 300 yds best Welch Cotton one half of which to be died brown 1 ps. of Dutch Blanketting
1½ dozn pr best plaid Hose No. 3 2½ dozn pr Do Do 4 4 dozn pr Do Do 5 pr Measure—8 pr best Callima. Pumps bla.

@ 6/, 2 pr Leather Do @ 4, 2 pr Ditto Shoes @ 3, 1 pr bla. Sattin Pumps Sundry Shoes & Boots pr Letter to Didsbury
6 pr Womens fine Cottn Hose @ 6/ 6 pr Do Do thread Do 6/ 4 pr Do Do Do Do 3/ 6 pr Men’s la: Superfe Cottn Do 10/6 6 pr Do Do W. Knit thrd Do 4/ 2 pr Do fine white Silk Do 2 pr Do fashe mixd Do Do
2 pr Mens Knitt thrd Gloves with longer fingers for a large hand with a slit in the forefinger & thumb 1 pr white Silk Do Do Do 2 pr Men’s best buck Gloves with long fingers & to fit a large hand 2 pr Womens purple kid Gloves 2 pr Do Do Do Mitts 4 pr Do White Do Do 1 pr very best Buck Breeches pr Measure—brd kneebands & pretty wide in the stride or Seat
1 Groce Wire Shirt Buttens 1 Oz. of fine blew Markg thread 25 lb. best bro: Sewg Do 15 lb. best Shoe thread 1 ps. black worsted bindg 1 ps. Green Silk Do 1 ps. blew Do Do 1 ps. white Do Do 3 fashl. India Fan’s @ 1/
3 lb. Glauber Salts 4 Oz. Liquid Laudanum 2 Oz. Salts Sal: Armoniac 1 Pint Tincture of Myrrh ¼ of an Oz. of Caustick 2 lb. best flake Manna 1 lb. Venice treacle 1 lb. diascordium 4 Oz. Camphire 2 Oz. Gum Myrrh 8 Oz. Elixor Paragorick 4 Oz. Spirits Salarmoniac 4 Oz. Salvolatile 4 Oz. Elixor Vitriol 4 Oz. Gittivite 2 lb. best Jesuits Bark in Powder 4 Oz. Oil of Amber—All in dble flint Phials & Glass Stoppers
12 loav: dble refind Sugar 12 Do single Do Do 1 Jarr fresh Raison’s 1 Do Do Currts 15 lb. best Jordon Almds 2 lb. Ginger ¼ lb. Mace ¼ lb. Nutts ¼ lb. Cinnamon ¼ lb. Cloves 6 half lb. Bottles best Durham Mustard 10 lb. Salt Petre 2 Bottles Pickled Walnuts 4 Do French Olives 1 Pottle Bottle Anchovies 2 Ditto Do best Caprs 1 Gallon best Sallid Oyl in a Stone Jug 5 Gallons best Lamp Oil in Do
¼ Rheam best Gilt Paper folio ¼ Rheam Do Do 4to 6 dozn best Mogul Playing Cards A Ruled Ledgr of good Papr 9 Inchs by 15 with Strg Clasps—Alphabeted & to contn 400 Pags. A Prayr Book with the New Version of Psalms & good plain Type—covd with red Moroco—to be 7 Inchs long 4½ wide, & as thin as possible for the greatr ease of carryg in the Pocket The Justice of Peace & Parish Officer by Richd Burn 4 Vols. Newest Edition Glasses Cookery

10 yds Pea Green Lutestg ¾ wide @ 5/ A hands[om]e white Sattin Cloak & Bonnett 3 handse Stomachrs & Sleeve Knotts 2 hands. Gauze Caps for a middle aged Womn 2 yds black Velvet Ribbond 1 dozn fashe Silk handfs for Pocket
Queens China—6 ½ pint Mugs, 6 pint Do, 6 Quart Do, 3 Pottle Do 6 Strg Wash Bason’s & Bottles
2 two Qt stone Jugs strong 6 Stone Chamberpots 3 dozn fashe Wine Glasses ½ dozn Beer or Cyder Do
10 Groce best Corks 4 Gro: strg Qt Bottles 12 dozn best Bottled Porter 1 Cheshe Cheese abt 40 lb. 2 dble Glostr Do Do
4 Horn Poll Combs 2 Tortoize shell Do Do 1 pr Men’s fashe Shoe Buckles not to excd 21/ 1 Gro: Silvr Coat Buttons flat topd & Pln @ 6/ 1 Do Do breast Do Do with shanks @ 3/ A Man’s very best Bea[ve]r Hat—fashe—to fit a la. Hd A Riding Coat & waistcoat pr Meas[ur]e, & Letter to whom you may direct it being a good Taylor A Topaz or some other handsome Stone fixd in the gold Sockt Sent, wt. the Washington Arms neatly engravd thereon Another Stone fixd in the other gold Socket with the Washington Crest—& the Watch Chn repd
2 dozn Green handd Knives [and] 2 dozn Do Do Forks to cost abt £3 in all A Candlestk wt. two lights & a Shade to rd & write by such as they have in the Pubk Offices not to exd 20/ A Gardners Prung knife with a Saw to it 2 Setts Horse Phlegms 1 M best Londn Need[le]s 500 of wch to be No. 1 & 2 100 Sqrs. best Crown Glass 9 by 11 100 Do Do Do 8 by 10 10 lb. Putty 10 sml Barls Lamp Black
1 Sein 75 fathm Long when Rigd & fit for Haulg to be 10 feet deep in the middle, & 8 at the ends wt. Meshes fit for the Herrg Fishery—The Corks to be 2½ feet asundr—the Leads 5 feet apart to be made of the best 3 strd (smal) Twine & Tand 400 fathom of White Inch Rope for Hauling the above Sein 150 fathom of Deep Sea Line
A Man’s very best Riding Sadle of Hogskin & large with fashe Stirrps—long Stirrp Leathers Girth, Cirsingle & dble Reind Bridle with the best kind of Bitts—the whole to be made by a good Workman but not to exced £4 or £4.10.0 A Very neat & fashe New Markt Sadle Cloth (larg.) to the above Sadle, not to exced 30 or 40/ 2 pr of Spare Stirrup Leather’s 2 Crupper’s 

2 Cirsingles 6 Girths 6 Leather Halters 1 large & best Portmanteau Sadle & Pillion 1 Cloak Bag to Carry behind a Servt for the Safe guard of a great Coat 1 dozn Cheapest kind of Plow Bridles with smal Hempen Reins 8 best Leather Horse Collars Doctr Tissotts Practice of Physick

Go: Washington


Note—the Watch Chain & Seal Sockets were given to Captn Peterson. G. W——n

